Title: From Thomas Jefferson to Jean Baptiste Ternant, 7 May 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia, May 7th. 1793

I had the honor of addressing you on the 3d. instant, on the subject of the British Ship Grange, reclaimed on behalf of the Owners as having been taken by the frigate Embuscade, within the capes of Delaware, as is said. If this fact is to be controverted, permit me to hope that the counter evidence may be produced without delay; besides the confinement of the Crew, which is a circumstance of consideration, any unnecessary delay may be imputed by the party reclaiming to an unwillingness on our part to do them justice. If the fact is not to be controverted, I will ask the favor of your answer to that effect, and the President will then take measures for having the question decided, Whether the Capture has been consistent with the territorial jurisdiction of the United States. I have the honor to be with great Respect, &c:

Th: Jefferson

